Citation Nr: 0031644	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-08 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for discogenic 
disease of the lumbar spine and, if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954, with subsequent service in the United States Marine 
Corp Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that no new and material evidence 
had been submitted to reopen the claim for service connection 
for residuals of a fracture of the L-1 vertebra with lumbar 
discogenic syndrome.  In the May 1999 statement of the case, 
however, the RO found that the claim had been successfully 
reopened and denied the claim on the basis that the reopened 
claim was not well grounded.  Although the RO reopened the 
claim, the Board must determine whether new and material 
evidence has been submitted to reopen the claim.  Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the veteran's May 1999 VA Form 9, he indicated that he 
wanted a BVA hearing at the local VA office.  In January 
2000, however, the veteran withdrew his request for a BVA 
hearing.


FINDINGS OF FACT

1.  Service connection for lumbar disc discogenic syndrome 
was granted in rating decision of February 1977 and 
subsequently severed in a December 1977 rating decision 
(although service connection for residuals of a right lumbar 
contusion was continued); a July 1978 Board decision denied 
restoration of service connection for lumbar discogenic 
syndrome.

2.  In a December 1996 decision, the Board found that no new 
and material evidence had been submitted to restore 
entitlement to service connection for the residuals of a 
fracture of the L1 vertebra with lumbar discogenic syndrome.

3.  Evidence submitted since the December 1996 Board decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for discogenic disease of the lumbar 
spine.


CONCLUSION OF LAW

Evidence received since the December 1996 Board decision is 
new and material and the claim for service connection for 
discogenic disease of the lumbar spine is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he sustained 
a back injury on April 1, 1954.  He was working in a bunker 
when a standing 12 by 12 fell on him and struck him in the 
right lumbar region.  He was knocked unconscious for a few 
seconds, but was able to get up and walk in a few minutes.  
It was noted that subsequent to the injury, the pain 
gradually decreased.  He had no acute distress until he 
moved, and there was no sensory disturbances.  He had a 
contusion over the right lumbar region and lower posterior 
and lateral rib cage on the right.  The diagnosis was 
contusion, right lumbar region.  He was admitted to the 
hospital for observation to rule out renal injury.  An entry 
dated April 3, 1954, notes that the lumbar spine was 
negative.  On April 5, 1954, the veteran was found fit for 
duty and returned to duty.  The veteran's claims file 
contains no further service medical records showing any 
continued back problems.

The veteran's DD Form 214 demonstrates that when he was 
discharged from the United States Marine Corp, he transferred 
to the Marine Corp Reserves, with obligated service until 
July 1959.  The veteran's service medical records also 
contain a quadrennial medical examination report dated in 
July 1958.  The examination report is negative for any back 
problems.

In October 1963, the veteran filed his initial claim for 
service connection for back injuries.  A VA examination in 
November 1963 showed that the veteran complained of 
intermittent low back pain, with the pain sometimes going to 
his right shoulder or down his right leg.  X-ray study of the 
lumbosacral spine revealed a slight scoliosis but no other 
evidence of vertebral disease or interspace narrowing.  A 
neurological examination showed no neurological disease.  
There was some tenderness to percussion over the lumbar 
sacral spine and right lumbar region, but no muscle spasm was 
noted.  The pertinent diagnosis was mild residuals of an old 
injury to the back.  In rating decision of December 1963, 
service connection was granted for mild residuals of an old 
injury to the back.  A noncompensable rating was assigned 
from October 7, 1963, pursuant to Diagnostic Code 5295.  

Medical evidence from a private physician, Dr. M. P., dated 
in May 1976, notes that the veteran had a back injury in 1954 
and re-injured his back in 1969 trying to lift a 300 pound 
weight.  The diagnosis was persistent chronic lumbar 
discogenic syndrome of traumatic origin.  The doctor provided 
an opinion that the veteran's back problems probably 
originated with the injury in 1954.  

A VA examination in August 1976 showed that the veteran had 
considerable tenderness at L-5 and L-4, and in the right 
sacroiliac area.  He had limitation of motion and there was 
considerable muscle spasm present throughout the lumbar 
spine.  X-ray study of the lumbar spine showed a possible old 
fracture of the transverse process on the left of L-1.  There 
was a small anterior spur on the superior surface of L-5.  
The interspaces were well maintained and there was no 
significant arthritis.  The diagnoses were old fracture of L-
1 transverse process and lumbosacral strain, moderately 
symptomatic.  

In rating decision of September 1976, a 20 percent rating was 
assigned for the service-connected lumbosacral strain, 
effective from June 10, 1976, pursuant to Diagnostic Code 
5295.  At that time, the RO denied service connection for a 
fracture of the lumbar transverse process, lumbar spine.  

A VA medical record dated in November 1976 showed that the 
veteran's lumbosacral pain had recently become worse.  X-ray 
study revealed a markedly narrowed L-4/L-5 interspace.  The 
diagnosis was lumbar disc discogenic syndrome and some nerve 
root compression.  In rating decision of February 1977, the 
RO granted a 40 percent rating for the veteran's service-
connected back disability and reclassified it as lumbar disc 
discogenic syndrome.  The 40 percent rating was made 
effective from November 29, 1976, pursuant to Diagnostic Code 
5293.

In October 1977, the RO proposed to sever service connection 
for lumbar disc discogenic syndrome on the basis that the 
February 1977 rating decision contained clear and 
unmistakable error.  In rating decision of December 1977, 
service connection for residuals of a fracture at L-1, with 
lumbar discogenic syndrome was severed.  However, service 
connection for residuals of a right lumbar contusion were 
continued and evaluated as 20 percent disabling from January 
1, 1978, pursuant to Diagnostic Code 5295.  The veteran 
appealed this decision and in July 1978, the Board issued a 
decision which, in pertinent part, denied restoration of 
service connection for lumbar discogenic syndrome.

The veteran subsequently attempted to reopen the claim for 
service connection for lumbar discogenic syndrome.  In a 
December 1996 decision, the Board found that no new and 
material evidence had been submitted to restore service 
connection for residuals of a fracture of the L-1 vertebra 
with lumbar discogenic syndrome.

In December 1996, the RO received a new claim which included 
another request to reopen the claim for service connection 
for residuals of a fracture of the L-1 vertebra with lumbar 
discogenic syndrome.  In a rating decision dated in December 
1997, the RO denied the claim and this appeal followed.

II.  Analysis

As noted above, the Board most recently denied reopening the 
claim for restoration of service connection for residuals of 
a fracture of the L-1 vertebrae with lumbar discogenic 
syndrome in December 1996.  Under 38 U.S.C. § 7104(b), a 
final decision by the Board on a given claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  However, 38 U.S.C. 
§ 5108 provides that a previously and finally disallowed 
claim may be reopened where new and material evidence has 
been presented.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three step analysis in determining 
whether to reopen previously and finally denied claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

However, subsequent to the above Court decisions, the law was 
changed and eliminated the well-grounded claim requirement 
set forth in 38 U.S.C.A. § 5107.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Therefore, once it is determined that 
new and material evidence has been submitted to reopen a 
claim, the merits of the claim must be evaluated.  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  In order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.

The evidence of record at the time of the December 1996 Board 
decision included the veteran's service medical records, VA 
examination reports, VA medical records, private treatment 
records, and statements from private physicians.  Basically, 
the records show that the veteran had chronic low back pain 
with lumbar discogenic syndrome, status post remote fracture 
of the right transverse process of L1.  A May 1976 statement 
from a private physician, Dr. M. P., provides a medical 
opinion that the veteran's back problems probably originated 
with the injury in Korea in 1954.  There is also conflicting 
evidence of record as to whether the veteran reinjured his 
back after service while trying to lift a 300 pound weight.

Evidence relevant to the issue of entitlement to service 
connection for discogenic disease of the lumbar spine, 
presented since the December 1996 Board decision consists of 
duplicate copies of VA and private medical records, lay 
statements from former co-workers and supervisors, additional 
statements from the veteran, additional VA medical records 
and examination reports, additional private medical 
statements and records, a February 1978 letter from the 
Social Security Administration (SSA) denying disability 
benefits, a retirement benefits award letter from the SSA 
dated in January 1999, copies of medical treatises, and 
testimony by the veteran at a hearing before a hearing 
officer at the RO in October 1999.

The additional evidence, except for duplicate copies of VA 
and private medical records, is new and was not considered by 
the Board in its December 1996 decision.  In addition, the 
Board finds that material evidence has been submitted which 
is relevant to the issue on appeal.  The veteran's testimony 
is considered to be credible for the purposes of determining 
whether a claim should be reopened.  He testified that he had 
never injured his back after service and never tried to lift 
300 pounds at work, as noted in a report from a private 
physician.  The additional VA and private medical evidence 
shows that the veteran continued to have low back problems.  
A VA examination report dated in June 1999 provides a medical 
opinion as to the etiology of the veteran's disc disease and 
is new and material evidence to reopen the claim.

The Board finds that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for discogenic disease of the lumbar spine.  
Accordingly, the claim must be reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for discogenic disease of the 
lumbar spine, the claim is reopened.


REMAND

As noted above, once it is determined that new and material 
evidence has been submitted to reopen a claim, the merits of 
the claim must be evaluated.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  In this case, the RO determined that new and 
material evidence had been submitted and then found that the 
claim was not well grounded.  Accordingly, the RO has not 
adjudicated the reopened claim on the merits, taking into 
consideration both the new and old evidence.

In addition, the Board finds that further development is 
necessary in adjudicating the reopened claim on the merits.  
As noted above, the veteran's DD Form 214 and available 
service medical records demonstrate that he served in the 
Marine Corp reserves after he was discharged from active duty 
with the Marine Corp in July 1954.  There may be additional 
records from his period of active duty in the Marine Corp and 
from his duty with the reserves.  Accordingly, the RO should 
contact the National Personnel Records Center (NPRC), request 
that it verify the veteran's dates of service, and provide 
any additional service medical records of the veteran.

The evidence of record includes a letter from Dr. W. P., 
dated in July 1970, which notes that the veteran received 
treatment from this physician from June 1969 to at least 
September 1969.  The veteran's treatment records from Dr. W. 
P. are not in the claims file and it does not appear that the 
RO requested such records.  

The Board finds that another VA examination is necessary to 
obtain a medical opinion as to whether the veteran's service-
connected residuals of a right lumbar contusion aggravate the 
lumbar discogenic syndrome.  When aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran is 
entitled to service connection and compensation for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his low back disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  In particular, the RO 
should take appropriate steps to try to 
obtain copies of the veteran's treatment 
records from Dr. W. P.  All records 
obtained should be added to the claims 
folder.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his lumbar 
spine disorder(s).  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  
The examiner is specifically requested to 
provide a medical opinion whether the 
lumbar discogenic disease is related to 
the veteran's back injury in service, or 
is aggravated by the service-connected 
residuals of a right lumbar contusion.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review all the 
evidence of record and re-adjudicate the 
issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 


